The opinion of the Court of Appeals states that —
"The evidence in this record has been examined, and we find sufficient facts to authorize a jury in finding the defendant guilty as charged. We further are of the opinion that there is no reversible error in any of the rulings of the court."
Under the uniform decisions of this court, these findings, without more, preclude a review of the Court of Appeals by certiorari. Campbell v. State, 216 Ala. 295, 112 So. 902; Ex parte Steverson, 211 Ala. 597, 100 So. 912; Postal Tel.-Cable Co. v. Minderhout, 195 Ala. 420, 71 So. 91.
Writ denied.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.